Citation Nr: 0520003	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left sided saliva 
gland residual disfiguring scar from lump, claimed as a 
residual of herbicide exposure.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had honorable active service from May 1971 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  The veteran testified before the 
undersigned at a Videoconference Board hearing in March 2005.  
A transcript of this hearing has been associated with the 
claims folder.  

During the March 2005 Board hearing, the veteran also raised 
the matter of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of surgical removal of the parotid 
gland.  This matter is not currently developed or certified 
for appellate review.  Also, the matter of an increased 
rating for diabetes mellitus was a subject of the February 
2004 statement of the case; but the veteran did not perfect 
an appeal regarding this matter and during the March 2005 
hearing clarified that he was not seeking an increased rating 
for diabetes mellitus.  Finally, the matter of an increased 
rating for PTSD is not before the Board.   In November 2004 
correspondence, the veteran noted that he was satisfied with 
the increase awarded in the November 2004 rating action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

During the March 2005 Board hearing, the veteran reported 
that he noticed a lump in the left side of his neck and had 
parts of this lump surgically removed at a VA hospital on 
Roosevelt Road, Little Rock, Arkansas, on two separate 
occasions in the mid 1970's.  It is claimed that the lump may 
have been caused by his presumed exposure to herbicides in 
the Republic of Vietnam.  The records underlying these 
alleged surgeries are not on file, and should be obtained.  

The Board also notes that the veteran has not undergone VA 
examinations in connection with his claims for service 
connection for hearing loss, tinnitus, and vertigo.  Pursuant 
to the VCAA, a medical opinion should be obtained if the 
evidence shows the presence of a current disability, and 
indicates the disability may be associated with service.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  This duty was 
clarified in the implementing regulations which specify that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

Regarding the above-referenced criteria, the Board finds they 
are met to a sufficient degree to warrant VA examinations.  
In this regard, service personnel records show that the 
veteran was a helicopter repairman, and as such, had some 
noise exposure.  Furthermore, service medical records show 
that the veteran's hearing deteriorated 


slightly in service.  A February 1971 pre-service 
audiological examination reported the following:

Puretone Threshold

50 Hz
1000 Hz
2000 Hz
4000 Hz
Right 
Ear
5 dB
5 dB
0 dB
0 dB
Left 
Ear
5 dB
0 dB
0 dB
0 dB
 
Subsequently, the veteran's August 1972 separation 
examination revealed these results:

Puretone Threshold

50 Hz
1000 Hz
2000 Hz
4000 Hz
Right 
Ear
10 dB
10 dB
10 dB
10 dB
Left 
Ear
10 dB
10 dB
10 dB
10 dB

Also, a January 2003 VA outpatient treatment record shows 
that the veteran complained of ringing in his ears.  As such, 
examinations to determine the etiology of any ear disorder to 
include hearing loss, tinnitus, or vertigo are necessary.

Accordingly, the case is remanded as follows:

1.	The RO should obtain all VA medical 
records from Little Rock for the 
veteran's inpatient and outpatient 
treatment in the mid 1970's.  Any 
records obtained should be associated 
with the claims folder.  If these 
records are unobtainable, a negative 
reply must be noted in writing and 
associated with the claims folder.  

2.	Thereafter, the veteran should be 
scheduled for VA audiological and ear, 
nose, and throat examinations.  The 
veteran's claims folder and a copy of 
this remand should be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate whether the 
veteran currently has hearing loss, 
tinnitus, and/or vertigo.  If so, the 
examiner should provide an opinion, 
based on a review of all the evidence, 
as to whether there is a 50 percent 
probability or greater that either 
hearing loss, tinnitus, and/or vertigo 
are related to the veteran's active 
service.  All findings, and the 
reasons and bases therefore, should be 
set forth in a clear and logical 
manner on the examination report.  

3.	After all development is complete, the 
RO should review the evidence in its 
entirety and enter its determination 
as to whether service connection for 
hearing loss, tinnitus, and/or vertigo 
is warranted.  If any benefit sought 
on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be 
returned to the Board.

No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




